DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claims 4 & 15 contain the trademark/trade name “Kevlar”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a sealable outer bag and, accordingly, the identification/description is indefinite. An appropriate correction is required.
The term “low-permeability” in claims 1, 13 & 20, is a relative term which renders the claim indefinite. The term “low-permeability” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to how low the permeability has to be, for the film to qualify as “low-permeability”. An appropriate correction required. 
Claims 2-12, 14-19 & 21-23 are rejected based on dependency to claims 1, 13 & 20, respectively. 

Allowable Subject Matter
Claims 1 & 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The instant claims would be allowable over the prior art of record, because the prior art is silent to an apparatus for shipping or storage of Li-ion batteries comprising: a sealable outer bag fabricated from heat-resistant, permeable fabric; a first flexible thermal runaway shield (“TRS”) fabricated from low-permeability film configured to line a first inside surface of the outer bag; a second flexible TRS fabricated from low-permeability film configured to line a second inside surface of the outer bag; and at least one Li-ion battery configured to be disposed between the first flexible TRS and the second TRS of the sealable outer bag to provide a sealed outer bag. 
The prior art, such as Gehlhausen et al. U.S. Pub. 2020/0062487, teaches an apparatus for shipping or storage of Li-ion batteries (flame retardant shipping container for lithium ion batteries; [Abstract]);  comprising: a flexible thermal runaway shield (“TRS”) bag fabricated from low-permeability film configured to store at least one Li-ion battery (metalized vacuum bag 607; [0253]; Fig. 24 below); and an outer bag fabricated from heat-resistant, permeable fabric configured to store the sealable flexible TRS bag  (flame retardant pouch 603; [0253]). However, the reference does not teach or suggest a first flexible thermal runaway shield (“TRS”) fabricated from low-permeability film configured to line a first inside surface of the outer bag; a second flexible TRS fabricated from low-permeability film configured to line a second inside surface of the outer bag; and at least one Li-ion battery configured to be disposed between the first flexible TRS and the second TRS of the sealable outer bag to provide a sealed outer bag.  Therefore, the instant claims are patentably distinct from the prior art of record. The distinction is the claims require different inside surfaces to be covered with first and second flexible TRS liners, which teaches away from a bag within a bag structure. 
Claims 2-12 & 21-23 would be allowable based on dependency of claims 1 & 20. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 & 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehlhausen et al. U.S. Pub. 2020/0062487.
With respect to claim 13, Gehlhausen teaches an apparatus for shipping or storage of Li-ion batteries (flame retardant shipping container for lithium ion batteries; [Abstract]) comprising: a thermal runaway shield (“TRS”) bag fabricated from low-permeability film configured to store at least one Li-ion battery (metalized vacuum bag 607; [0253]; Fig. 24 below); and an outer bag fabricated from heat-resistant, permeable fabric configured to store the sealable flexible TRS bag  (flame retardant pouch 603; [0253]).  It would be reasonable to low-permeability with respect to the TRS bag and outer bag, because the bags do not appear to be porous and there is no teaching of porosity in the reference. More specifically, zero permeability embraces low-permeability. 

    PNG
    media_image1.png
    416
    416
    media_image1.png
    Greyscale

With respect to claim 15, the sealable outer bag is made of Kevlar (the outer flame retardant pouch 603 is made of Tyvek®, which appears similar to Kevlar; [0253]).  
With respect to claim 16, the sealable outer bag includes a slit on each side of the bag (bottom opening Fig. 24).  With respect to claim 17, the TRS includes a cavity to enclose elements for heat dissipation including water-based coolant (the TRS is a bag: metalized vacuum bag 607; [0253]; and thus, capable of enclosing any elements; Fig 24).  With respect to the “for heat dissipation including water-based coolant” is an intended use. Intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Here, although the limitations have been considered they do not impart patentable weight, as they do not differentiate the claimed apparatus. Furthermore, the limitation is satisfied as a metalized pouch is heat conductive and thus capable of heat dissipation including water-based coolant.   With respect to claim 18, the TRS includes a cavity to enclose a heat spreader for heat dissipation (the TRS is a bag: metalized vacuum bag 607; [0253]; and thus, can also hold heat spreaders such as thermal devices with cooling functionalities; [0103]; Fig 24).  With respect to claim 19, the TRS includes a cavity to enclose a carbon veil for heat dissipation (the TRS is a bag: metalized vacuum bag 607; [0253]; and thus, can also hold heat dissipaters such as thermal devices with cooling functionalities including carbon veils; [0103]; Fig 24). 
Gehlhausen does not expressly disclose that the TRS is flexible or sealable (claims 13 & 17-19), and that the outer bag is sealable (claim 13).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the TRS and outer bag as sealable, in the apparatus of Gehlhausen, in order to protect the environment during shipping. The skilled artisan recognizes that lithium-ion batteries contain environmentally hazardous materials, and thus the bags holding said batteries need to be sealed to avoid leakage. 
With respect to flexibility, it would have been obvious to employ flexible bags in Gehlhausen, in order to improve structural integrity of the shipping containers. The shipping containers are encasing environmentally hazardous materials and thus flexible packaging to absorb rough handling can obviate container leakage. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehlhausen et al. U.S. Pub. 2020/0062487 in view of Dumm U.S. Pat. 8,336,495.
 Gehlhausen teaches an apparatus for shipping or storage of Li-ion batteries as described in the rejection recited hereinabove, including a sealable flexible TRS bag made from metalized vacuum bag ([0253]; Fig. 24).
However, the reference is silent to the sealable flexible TRS bag being made of polyethylene terephthalate/aluminum foil laminated film (claim 14).  
Dumm teaches that it is well known in the art to employ flexible storage bags (abstract) made of metalized bags (aluminum; col 7, lines 10-20) with polyethylene terephthalate outer layer (polyethylene terephthalate; col. 7, lines 10-20).
Gehlhausen and Dumm are analogous art from the same field of endeavor, namely, fabricating storage bags.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the polyethylene terephthalate outer layer of Dumm, on the metalized bag of Gehlhausen, in order to provide a protective coating for holding lithium-ion batteries. The skilled artisan recognizes that polymer coatings are common to increase strcutural integrity of bags and containers.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722